Citation Nr: 0511634	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee 
disability as secondary to service connected disability of 
the left ankle.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1975 
to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied secondary service connection for 
left knee disability and right knee disability.  

A hearing was scheduled in July 2004; but the veteran 
indicated that she would not be able to attend.  The hearing 
was then rescheduled for August 2004 for which the veteran 
failed to appear.  In October 2004, the veteran withdrew her 
Board hearing request.

Additionally, the Board notes that though the veteran timely 
perfected her appeal for an increased rating for an ankle 
disability, she withdrew her appeal by a letter dated in 
November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran is service connected for her residuals of tri-
malleolar fracture of the left ankle with traumatic 
arthritis, currently evaluated as 20 percent disabling.  She 
contends that she has had pain in her left knee since 1993 
and this is secondary to her service connected ankle 
disability.  The veteran further indicates that her service 
connected ankle disability makes walking and exercising 
difficult which has caused her obesity.  

The medical records chronicle the veteran's knee disability 
and her difficulty in ambulating because of her ankle and 
knee disability.  There is a notation in her VA records that 
she is unable to walk for exercise to lose weight, and the VA 
records also show several notations of "inability to 
exercise" due to pain (although not only in left foot, but 
also in the knees).  The March 2003 VA examiner concluded the 
veteran's service-connected ankle condition limits her 
ability to do any activity that requires standing or 
extensive walking.  The 1999 VA examiner indicated that 
although the veteran was trying to walk to lose weight, her 
foot condition was a limitation.   All of this evidence 
suggests that the veteran's service-connected ankle condition 
has caused or aggravated obesity, which has then, according 
to the most recent VA Exam, caused her knee arthritis.  The 
most recent exam is not adequate since it did not address the 
causal factors of the obesity, and further examination is 
needed. 

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should advise the appellant 
that she should submit to VA copies of 
any evidence relevant to the claim that 
she has in her possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Jackson for treatment from September 2004 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
her bilateral knee disability.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
the veteran's bilateral knee disability 
has 
at least as likely as not (i.e., at least 
a 50 percent probability) been caused or 
aggravated by the veteran's service 
connected ankle disability.  The examiner 
should reconcile his/her opinion with 
that of the September 2003 examiner that 
the veteran's knee 
disability is the result of her obesity 
and also address the medical evidence 
suggesting the veteran's inability to 
walk and exercise is due to her ankle 
disability, which has then caused her 
obesity.  The rationale for all opinions 
expressed must also be provided.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




